

United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Non-Qualified Stock Option Grant Agreement




Non-Qualified Stock Option (“Option”) granted by United States Steel
Corporation, a Delaware corporation (the “Corporation”), to the optionee
identified below (the “Optionee”).


Name of Optionee:         PARTICIPANT NAME    
                
Name of Employing Company    (the company recognized by the Corporation    
on Date Hereof:             as employing the Optionee)            
                
Number of Shares
Subject to the Option:        # SHARES    
                
Per-Share Exercise Price:        USS GRANT PRICE    
                
Date of Grant:            GRANT DATE
                
By accepting the grant of this Option in any manner prescribed by the
Corporation, the Optionee agrees that (1) this Option is granted under and
governed by the terms and conditions of the United States Steel Corporation 2016
Omnibus Incentive Compensation Plan, as the same may be amended from time to
time (the “Plan”) and the provisions of this Non-Qualified Stock Option Grant
Agreement, including the Terms and Conditions contained herein and any special
provisions for the Optionee’s country of residence set out on Exhibit A (the
“Agreement”), (2) he or she has reviewed the Plan and the Agreement in their
entirety, and (3) he or she has had an opportunity to obtain the advice of
counsel prior to accepting this Grant and fully understands all provisions of
the Plan and the Agreement. The Option may not be exercised unless it is
accepted by the Optionee in the same manner prescribed by the Corporation.
                
United States Steel Corporation        
            
            
By:_______________________                        
Authorized Officer
                    
Terms and Conditions


1.Grant: Subject to the terms and conditions of the Plan and this Agreement, the
Corporation hereby grants to the Optionee an Option to purchase up to the Number
of Shares Subject to Option for the Per-Share Exercise Price for each such
Share, as set forth in the Agreement.


2.Continuous Employment Requirement: Subject to Sections 3 and 5, in order to
vest in the Option, Optionee agrees that Optionee must continue as an active
employee of the employing company identified above or the Corporation, its
Subsidiaries or affiliates (each an “Employing Company”) through the vesting
dates set forth in Section 3, subject to the Employing Company’s right to
terminate the Optionee’s employment at any time.


3.Vesting and Exercisability of Option: The Option will become vested and
exercisable in annual installments over a three-year vesting period according to
the following vesting schedule: 1/3 of the Number of Shares Subject to the
Option shall vest upon the 1st anniversary of the Date of Grant, provided that
the Optionee is employed by an Employing Company on such anniversary; an
additional 1/3 of the Number of Shares Subject to the Option will vest upon the
2nd anniversary of the Date of Grant of the Option, provided that the Optionee
is employed by an Employing Company on such anniversary; and an additional 1/3
of the Number of Shares Subject to the Option will vest on the 3rd anniversary
of the Date of Grant of the Option, provided that the Optionee is employed by an
Employing Company on such anniversary, with all fractional Option shares, if
any, vesting as whole Option shares upon the latest vesting date. Unless
otherwise determined by the Committee, the unvested Number of Shares Subject to
the Option will immediately vest upon the Optionee’s death during employment or
termination of employment by reason of Disability. Unless otherwise determined
by the Committee, a prorated Number of Shares Subject to the Option scheduled to
vest during the current Vesting Year will vest on the vesting date for the
current Vesting Year or, if earlier, immediately upon the Optionee’s death,
based upon the number of complete months worked during the Vesting Year in which
the Optionee’s termination of employment occurs by reason of Retirement or
Termination with Consent. Except as provided in Section 6, the remaining
unvested Options are forfeited immediately upon the Optionee’s termination of
employment without consideration or further action required of the Corporation
or Employing Company.


Except as provided in Section 6, and notwithstanding any terms or conditions of
the Plan or this Agreement to the contrary, in the event of the Optionee’s
termination of employment, regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Optionee is employed or the terms of the Optionee's
employment agreement, if any: (1) the Optionee’s right to vest in the Option, if
any, will terminate effective as of the date that the Optionee is no longer
actively employed by an Employing Company and will not be extended by any notice
period (i.e., active employment would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Optionee is employed or the terms of the
Optionee's employment agreement, if any - collectively referred to herein as any
“Notice Period”); and (2) the period (if any) during which the Optionee may
exercise the Option after such termination of employment will commence on the
date the Optionee ceases to be actively employed and will not be extended by any
Notice Period; the Committee shall have the exclusive discretion to determine
when the Optionee is no longer actively employed for purposes of the Option.


4.Option Period: Any portion of the Option that is vested and exercisable may be
exercised in whole or in part from time to time during the Option Period. In the
event of the exercise of the Option in whole or in part, the portion of the
Option so exercised shall terminate. The Option Period shall begin on the Date
of Grant and shall end, except as provided in Section 6 hereof, on the first to
occur of: (a) ten years thereafter, (b) three years after the date upon which
the Optionee ceases to be an employee of an Employing Company by reason of
Retirement, death, Disability or Termination with Consent, (c) immediately





--------------------------------------------------------------------------------




following termination of employment, if termination of employment is due to
Termination for Cause, or (d) ninety (90) days following the date of termination
of employment, if termination of employment is due to any reason other than
Retirement, death, Disability, Termination with Consent or Termination for
Cause.


5.Payment of Exercise Price: The exercise price shall be paid at the election of
the Optionee, in cash, by delivering Shares owned by the Optionee, by
withholding of shares to be acquired upon exercise of the Option, or by
broker-assisted cashless exercise subject to the establishment of procedures
with respect thereto by the Committee or its delegee as provided in Section 3.02
of the Plan; provided however that, if the Optionee is subject to taxation on
the benefit received from the Option in a jurisdiction outside the United
States, the Optionee may not pay the exercise price by surrendering shares of
Common Stock that he or she already owns or attesting to the ownership of shares
of Common Stock. The Corporation reserves the right to restrict the methods of
payment of the exercise price if necessary to comply with applicable local law,
as determined by the Corporation in its sole discretion. If the Fair Market
Value of shares delivered or withheld in payment of the purchase price exceeds
the purchase price, a certificate, or its equivalent, representing the whole
number of excess shares together with a check, or its equivalent, representing
the Fair Market Value of any excess partial Share shall be delivered to the
Optionee. If at the time of exercise the Optionee is subject to Section 16 of
the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), any
portion of the exercise price representing a fraction of a Share shall be paid
by the Optionee in cash or property other than shares. If the Fair Market Value
of shares delivered or withheld in payment of the purchase price is less than
the purchase price, the difference shall be delivered by the Optionee in cash
immediately upon notification of such difference.


6.Change in Control: If the Optionee’s employment is terminated within two years
following a Change in Control involuntarily (except for Cause) or, in the case
of participants designated as executive management at the time of the Change in
Control, voluntarily for Good Reason, each unvested Option will immediately vest
and remain exercisable until the end of its term.


7.Transferability: During the Optionee’s lifetime, to the extent the Option is
exercisable, the Option may be exercised only by the Optionee or by the
Optionee’s guardian or legal representative. Upon the Optionee’s death, the
Option may be transferred by will or by the laws governing the descent and
distribution of the Optionee’s estate. Otherwise, the Option may not be
transferred, pledged or encumbered and, in the event of an attempt to transfer,
pledge or encumber it, the Committee may cancel it.


8.Adjustments and Recoupment: The number of shares subject to the Option and the
Option exercise price per share shall be subject to adjustment as provided in
Section 8 of the Plan. The Optionee shall be notified of such adjustment and
such adjustment shall be binding upon the Corporation and the Optionee. This
Grant shall be administered in accordance with, and is subject to, any
recoupment policies and provisions prescribed by the Plan; including but not
limited to Section 7.07 thereof and all clawback and recoupment policies or
provisions required by law from time to time. In its sole discretion, the
Committee shall have the authority to amend, waive or apply the terms of any
clawback or recoupment policies or provisions, to the extent necessary or
advisable to comply with applicable laws, as determined by the Committee.


9.Compliance with Laws: Notwithstanding anything in the Plan or this Agreement
to the contrary, the obligations of the Corporation and the rights of the
Optionee are subject to all applicable laws, rules and regulations including,
without limitation, the Exchange Act, the U.S. Securities Act of 1933, as
amended, the U.S. Internal Revenue Code of 1986, as amended, and any other
applicable U.S. and foreign laws. No shares of Common Stock will be issued or
delivered to the Optionee under the Plan unless and until there has been
compliance with such applicable laws.


10.Interpretation and Amendments: The Option shall be administered and exercised
in accordance with the Plan, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Optionee, affect the rights of the Optionee under this Option in a materially
adverse manner. For purposes of the foregoing sentence, an amendment that
affects the tax treatment of the Option or that is necessary to comply with
securities or other laws applicable to the issuance of shares of Common Stock
shall not be considered as affecting the Optionee’s rights in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan.


11.Nature of the Grant: Neither the grant of the Option nor anything else
contained in this Agreement shall be deemed to limit or restrict the right of
the Employing Company to terminate the Optionee’s employment at any time, for
any reason, with or without cause. Further, by accepting this Option, the
Optionee acknowledges that:


a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation
at any time, to the extent permitted by its terms;

b)
the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

c)
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Committee or its delegee, as applicable;

d)
the Optionee is voluntarily participating in the Plan;

e)
the Option and the shares of Common Stock subject to the Option are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Corporation or to the Employing Company,
and which are outside the scope of the Optionee’s employment contract, if any;

f)
the Option and the shares of Common Stock subject to the Option are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, dismissal, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Corporation or the Employing Company or any Subsidiary
or affiliate of the Corporation;

g)
the Option and the shares of Common Stock subject to the Option are not intended
to replace any pension rights or compensation;

h)
the grant of the Option will not be interpreted to form an employment contract
or relationship with the Corporation, the Employing Company or any Subsidiary or
affiliate of the Corporation;

i)
the future value of the shares of Common Stock underlying the Option is unknown,
indeterminable and cannot be predicted with certainty; if the underlying shares
do not increase in value, the Option will have no value. If Optionee exercises
the Option and obtains shares of Common Stock, the value of the shares acquired
upon exercise may increase or decrease in value, even below the exercise price;

j)
no claim or entitlement to compensation or damages arises from forfeiture of the
Option resulting from termination of the Optionee’s employment by the
Corporation or the Employing Company (for any reason whether or not in breach of
applicable labor laws or the terms of the Optionee’s employment agreement, if
any), and in consideration of the grant of the Option to which the Optionee is
not otherwise entitled, the Optionee irrevocably agrees never to institute any
claim against the Corporation or the Employing Company, waives his or her
ability, if any, to bring any such claim, and releases the Corporation and the
Employing Company from any such claim; if, notwithstanding the foregoing, any
such



-2-



--------------------------------------------------------------------------------




claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue
such claim and agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claim;
k)
it is the Optionee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
shares of Common Stock pursuant to the exercise of the Option;

l)
the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Optionee’s participation in the Plan or the
Optionee’s purchase or sale of the shares of Common Stock underlying the Option;

m)
the Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;

n)
unless otherwise provided in the Plan or by the Corporation in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the
Corporation; and

o)
the following provisions apply only if the Optionee is providing services
outside the United States:

(i)
the Option and the shares of Common Stock subject to the Option are not part of
normal or expected compensation or salary for any purpose; and

(ii)
the Optionee acknowledges and agrees that neither the Corporation nor the
Employing Company shall be liable for any foreign exchange rate fluctuation
between the local currency and the United States Dollar that may affect the
value of the Option or of any amounts due to the Optionee pursuant to the
exercise of the Option or the subsequent sale of any shares of Common Stock
acquired upon exercise.



12.Withholding Taxes: The Optionee acknowledges that, regardless of any action
taken by the Corporation or the Employing Company, the ultimate liability for
any or all income tax, social security, payroll tax, payment on account or other
tax-related withholding or liability in connection with any aspect of the
Option, including the grant, vesting, or exercise of the Option or the
subsequent sale of shares of Common Stock or receipt of dividends (“Tax-Related
Items”) is and remains his or her responsibility and may exceed the amount
withheld by the Corporation or the Employing Company. Furthermore, the Optionee
acknowledges that the Corporation and/or the Employing Company (a) make no
representations or undertakings regarding the treatment of any Tax-Related
Items; and (b) do not commit to and are under no obligation to structure the
terms of the grant of the Option or any aspect of the Optionee’s participation
in the Plan to reduce or eliminate his or her liability for Tax-Related Items or
to achieve any particular tax result. Further, if the Optionee has become
subject to Tax-Related Items in more than one jurisdiction between the grant
date and the date of any relevant taxable event, the Optionee acknowledges that
the Corporation and/or the Employing Company (or former Employing Company, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to the relevant taxable event, the Optionee shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items. In this regard, the Corporation may notify the
Optionee of the amount of Tax-Related Items, if any, required under U.S. federal
and, where applicable, state and local or non-U.S. law, and in which case, the
Optionee shall, forthwith upon the receipt of such notice, remit the required
amount to the Corporation in cash or in accordance with such regulations as the
Committee may prescribe. Alternatively, the Optionee authorizes the Corporation
and/or the Employing Company, or their respective agents, at their discretion,
to satisfy the obligations with regard to all applicable Tax-Related Items by
one or a combination of the following methods: (1) withholding from Optionee’s
wages or other cash compensation paid to Optionee by the Corporation and/or the
Employing Company; (2) withholding from proceeds of the sale of shares issued
upon exercise of the Option either through a voluntary sale or through a
mandatory sale arranged by the Corporation (on Optionee’s behalf pursuant to
this authorization) through such means as the Corporation may determine in its
sole discretion (whether through a broker or otherwise); or (3) withholding in
shares to be issued upon exercise of the Option. If the Corporation gives the
Optionee the power to choose the withholding method, and the Optionee does not
make a choice, then the Corporation will at its discretion withhold from the
proceeds of the sale of shares issued upon exercise of the Option, which is
alternative (2) herein.


To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Corporation withholds at a
rate other than the minimum statutory rate, such as the maximum withholding
rate, then the refund of any over-withheld amount shall be paid in cash and the
Optionee will have no entitlement to the Common Stock equivalent. If the
Tax-Related Items are satisfied by withholding in shares issuable upon exercise
of the Option, for tax purposes, the Optionee is deemed to have been issued the
full number of shares of Common Stock subject to the exercised Option,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items. Finally, the Optionee shall pay to the
Corporation or the Employing Company any amount of Tax-Related Items that the
Corporation or the Employing Company may be required to withhold as a result of
Optionee’s participation in the Plan or Optionee’s purchase of shares that
cannot be satisfied by the means previously described. The Optionee understands
that no shares of Common Stock or proceeds from the sale of shares of Common
Stock shall be delivered to Optionee, notwithstanding the exercise thereof,
unless and until the Optionee shall have satisfied any obligation for
Tax-Related Items with respect thereto.


13.Data Privacy: The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.


The Optionee understands that the Employing Company and the Corporation hold
certain personal information about the Optionee, including, but not limited to,
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Corporation, details of all options or
any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in Optionee’s favor, as the Employing Company and/or the Corporation
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). The Optionee acknowledges and understands that Data may be
transferred to any broker as designated by the Corporation and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Optionee’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different, including less stringent, data privacy laws and protections than the
Optionee’s country. The Optionee understands that Corporation may transfer
Optionee’s Data to the United States, which is not considered by the European
Commission to have data protection laws equivalent to the laws in Optionee’s
country. The Optionee understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Optionee may elect to deposit any
shares of Common Stock acquired upon exercise of the Option. The Optionee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Optionee’s participation in the Plan. The Optionee


-3-



--------------------------------------------------------------------------------




understands that if he or she resides outside the United States, he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Optionee further
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent or later seeks to revoke
consent, the Optionee’s employment status or service and career with the
Employing Company will not be adversely affected. The Optionee understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to realize benefits from the Option or otherwise participate in the
Plan. For more information on the consequences of his or her refusal to consent
or withdrawal of consent, the Optionee understands that he or she may contact
his or her local human resources representative.


14.Electronic Delivery: The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan or
request the Optionee’s consent to participate in the Plan by electronic means.
The Optionee hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Corporation intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Corporation. The Optionee consents to the electronic delivery of the Plan
documents and the Agreement. The Optionee acknowledges that he or she may
receive from the Corporation a paper copy of any documents delivered
electronically at no cost to the Optionee by contacting the Corporation by
telephone or in writing. The Optionee further acknowledges that the Optionee
will be provided with a paper copy of any documents if the attempted electronic
delivery of such documents fails. Similarly, the Optionee understands that the
Optionee must provide the Corporation or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Optionee may revoke his or her consent to
the electronic delivery of documents or may change the electronic mail address
to which such documents are to be delivered (if the Optionee has provided an
electronic mail address) at any time by notifying the Corporation of such
revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Optionee understands that he or she is not
required to consent to electronic delivery of documents.


15.Language: If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


16.Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


17.Governing Law and Venue: This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.


18.Section 409A: Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement shall be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Corporation reserves the
right, to the extent the Corporation deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan or this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Committee determines
are necessary or appropriate to ensure that this Option qualifies for exemption
from, or complies with the requirements of, Section 409A; provided, however,
that the Corporation makes no representation that the Option will be exempt
from, or will comply with, Section 409A, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A.


19.Exhibit A: Notwithstanding any provisions in this Agreement, the Option shall
be subject to any special terms and conditions set forth in Exhibit A to this
Agreement for the Optionee’s country. Moreover, if the Optionee relocates to one
of the countries included in Exhibit A, the special terms and conditions for
such country will apply to the Optionee, to the extent the Corporation
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law. Exhibit A constitutes part of this
Agreement.


20.Insider Trading Restrictions/Market Abuse Laws: The Optionee acknowledges
that, depending on the Optionee's country of residence, the Optionee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Optionee's ability to acquire or sell shares of Common Stock or
rights to shares of Common Stock (e.g., Options) under the Plan during such
times as the Optionee is considered to have “inside information” regarding the
Corporation (as defined by any applicable laws in the Optionee's country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy maintained by the Corporation. The Optionee acknowledges that it is the
Optionee's responsibility to comply with any applicable restrictions, and the
Optionee is advised to speak to his or her personal advisor on this matter.


21.Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Option and on any shares of Common Stock acquired under the Plan, to the extent
the Corporation determines it is necessary or advisable in order to comply with
local law, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


22.Headings: Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.


23.Waiver: The Optionee acknowledges that a waiver by the Corporation of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Optionee.


24.Definitions: In addition to the capitalized terms defined in the Plan, the
following terms as used herein shall have the following meanings when used with
initial capital letters:


a)
“Retirement” shall mean the Optionee’s termination of employment after having
satisfied the age, service and/or other requirements necessary to commence an
immediate pension under either: (i) the applicable defined benefit pension plan
for the Optionee’s home country, regardless of whether the Optionee is a
participant in such pension plan, or (ii) in the case of a home country for
which there is no applicable defined



-4-



--------------------------------------------------------------------------------




benefit plan, the applicable local law or regulation; provided, however, such
term does not include, unless the Committee consents with knowledge of the
specific facts, retirement under circumstances in which the Optionee accepts
employment with a company that owns, or is owned by, a business that competes
with the Corporation, or its Subsidiaries or affiliates. Further, to the extent
necessary under applicable local law.
b)
“Termination” shall mean the applicable employee’s termination of employment.
For purposes of this Agreement, (i) for U.S. taxpayers, Termination and words of
similar effect shall be construed consistent with a “separation from service”
under Section 409A of the Code to the extent required by Section 409A of the
Code, and (ii) for non-U.S. taxpayers, Termination and words of similar effect
shall mean that the Optionee is no longer actively employed by an Employing
Company, without regard to any notice period (i.e., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Optionee is
employed or the terms of the Optionee’s employment agreement, if any).

c)
“Termination with Consent” shall mean Termination with the consent of the
Committee. Consent shall be deemed to be given if the employee incurs a break in
continuous service under circumstances which would qualify the Participant for
benefits under a severance plan of the Corporation.

d)
“Vesting Year” shall mean, with respect to the period prior to the third
anniversary of the Date of Grant, each one-year period commencing on the Date of
Grant or the first or second anniversary thereof, as applicable, and ending on
the next following anniversary of the Date of Grant.





-5-



--------------------------------------------------------------------------------








EXHIBIT A


Additional Terms and Conditions of the
United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Non-Qualified Stock Option Grant Agreement


TERMS AND CONDITIONS


This Exhibit A includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if he or she works or resides in one of
the countries listed below. If the Optionee is a citizen or resident of a
country other than that in which the Optionee is currently working or transfers
employment to another country after the Option is granted, the Corporation
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall be applicable to the Optionee. Certain capitalized terms
used but not defined in this Exhibit A have the meanings set forth in the Plan
and/or the Agreement.


NOTIFICATIONS


This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Optionee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of February 2016. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the Optionee
not rely on the information in this Exhibit A as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be out of date at the time that the Optionee exercises the
Option or sells shares of Common Stock acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Corporation is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Optionee’s situation.


Finally, if the Optionee is a citizen or resident of a country other than that
in which the Optionee is currently working or transfers employment to another
country after the Option is granted, the information contained herein may not be
applicable.




SLOVAK REPUBLIC


NOTIFICATIONS


Foreign Assets Reporting Information. If the Optionee permanently resides in the
Slovak Republic and, apart from being employed, carries on business activities
as an independent entrepreneur (in Slovakian, podnikatel), the Optionee will be
obligated to report his or her foreign assets (including any foreign securities
such as shares of Common Stock acquired under the Plan) to the National Bank of
Slovakia if the value of the foreign assets exceeds €2,000,000. These reports
must be submitted on a monthly basis by the 15th day of the respective calendar
month, as well as on a quarterly basis by the 15th day of the calendar month
following the respective calendar quarter, using notification form DEV (NBS)
1-12, which may be found at the National Bank of Slovakia's website at
www.nbs.sk.


Furthermore, if the above preconditions are met (i.e. permanent residence in the
Slovak Republic and entrepreneurial activities in addition to the employment),
the Optionee will be obliged to report certain additional information under
Section 34b of Act No. 566/1992 Coll. on National Bank of Slovakia as amended.
This information is mostly of general nature and contains personal
identification data of the Optionee - place and date of birth, birth certificate
number, academic degree, etc., as well as telephone and fax number and e-mail
address of the Optionee, if any.


Securities Disclaimer. The grant of the Option is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Slovak Republic.






-6-

